Determination confirmed, with fifty dollars costs and disbursements. *882Rhodes, Crapser and Heffeman, JJ., concur; Bliss, J., dissents; Hill, P. J., dissents, with a memorandum. Hill, P. J. I dissent. This petitioner began business as a milk dealer in the city of New York on May 27, 1933. The statute  in effect requires that a dealer beginning business after April 10, 1933, shall sell its milk for one cent a quart more than a dealer who was in business before April 10, 1933, received for the same grade of milk. This as effectively prevents a person from beginning business as though the statute in terms contained a direct prohibition. The reasonableness of the regulations prescribed by the Legislature in the milk emergency is subject to court review. A court may consider “ the legitimacy of the conclusions drawn from the facts found.” (People v. Nebbia, 262 N. Y. 259, 268.) The facts before the Legislature did not justify giving a monopoly to dealers in business on April 10, 1933. Petitioner’s constitutional right to engage in a lawful business has been abridged.